     Case 2:18-cr-00331-GW Document 221 Filed 06/09/21 Page 1 of 7 Page ID #:2810



1    TRACY L. WILKISON
     Acting United States Attorney
2    SCOTT M. GARRINGER
     Assistant United States Attorney
3    Chief, Criminal Division
     RUTH C. PINKEL (Cal. Bar No. 164470)
4    LINDSEY GREER DOTSON (Cal. Bar No. 266973)
     THOMAS F. RYBARCZYK (Cal. Bar No. 316124)
5    Assistant United States Attorneys
     Public Corruption and Civil Rights Section
6         1500 United States Courthouse
          312 North Spring Street
7         Los Angeles, California 90012
          Telephone: (213) 894-6077/4443/8452
8         Facsimile: (213) 894-7631
          E-mail:     ruth.pinkel@usdoj.gov
9                     lindsey.dotson@usdoj.gov
                      thomas.rybarczyk@usdoj.gov
10
     Attorneys for Plaintiff
11   UNITED STATES OF AMERICA

12                           UNITED STATES DISTRICT COURT

13                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

14   UNITED STATES OF AMERICA,               No. CR 18-00331-GW

15              Plaintiff,                   STIPULATION REGARDING REQUEST FOR
                                             (1) CONTINUANCE OF TRIAL DATE AND
16                    v.                     (2) FINDINGS OF EXCLUDABLE TIME
                                             PERIODS PURSUANT TO SPEEDY TRIAL
17   ARMAN GABAEE,                           ACT
       aka “Arman Gabay,”
18                                           CURRENT MOTION CUTOFF:      06-24-2021
                Defendant.                   CURRENT SC DATE:            08-02-2021
19                                           CURRENT TRIAL DATE:         08-10-2021
20                                           PROPOSED MOTION CUTOFF: 03-24-2022
                                             PROPOSED SC DATE:       05-02-2022
21                                           PROPOSED TRIAL DATE:    05-10-2022
22

23        Plaintiff United States of America, by and through its counsel
24   of record, the United States Attorney for the Central District of
25   California and Assistant United States Attorneys Ruth C. Pinkel,
26   Lindsey Greer Dotson, and Thomas F. Rybarczyk, and defendant ARMAN
27   GABAEE (“defendant”), both individually and by and through his
28
     Case 2:18-cr-00331-GW Document 221 Filed 06/09/21 Page 2 of 7 Page ID #:2811



1    counsel of record, Marc A. Agnifilo and Teny R. Geragos, hereby

2    stipulate as follows:

3         1.     The complaint in this case was filed on May 10, 2018.          The

4    indictment was filed on May 30, 2018.         Defendant first appeared

5    before a judicial officer of the court in which the charges in this

6    case were pending on May 16, 2018.         Defendant was arraigned on June

7    12, 2018.    The Speedy Trial Act, 18 U.S.C. § 3161, originally

8    required that the trial commence on or before August 8, 2018.

9         2.     On June 12, 2018, the Court set a trial date of July 24,

10   2018.

11        3.     The Court previously continued the trial date in this case

12   from July 24, 2018 to February 26, 2019, and found the interim period

13   to be excluded in computing the time within which the trial must

14   commence, pursuant to the Speedy Trial Act.         (Dkt. 30.)

15        4.     The Court further continued the trial date from February

16   26, 2019 to September 10, 2019, and found the interim period to be

17   excluded in computing the time within which the trial must commence,

18   pursuant to the Speedy Trial Act.         (Dkt. 37.)

19        5.     The Court further continued the trial date from September

20   10, 2019 to March 3, 2020, and found the interim period to be

21   excluded in computing the time within which the trial must commence,

22   pursuant to the Speedy Trial Act.         (Dkt. 77.)

23        6.     During a hearing on January 30, 2020, at defendant’s

24   request and over the government’s objection, the Court further

25   continued the trial date in this case from March 3, 2020 to June 2,

26   2020, and found the interim period to be excluded in computing the

27   time within which the trial must commence, pursuant to the Speedy

28   Trial Act.    (Dkt. 134.)    At the hearing, defendant and his now former

                                           2
     Case 2:18-cr-00331-GW Document 221 Filed 06/09/21 Page 3 of 7 Page ID #:2812



1    counsel orally waived defendant’s Speedy Trial rights to be brought

2    to trial before June 30, 2020.       Following the hearing, the parties

3    filed a stipulation and proposed order to memorialize the Court’s

4    previous order regarding excludable time.         (Dkt. 137.)    The Court

5    thereafter issued a written order continuing the trial date from

6    March 3, 2020 to June 2, 2020, and found the time period of March 3,

7    2020 to June 30, 2020 to be excluded in computing the time within

8    which the trial must commence, pursuant to the Speedy Trial Act.

9    (Dkt. 142.)

10        7.     The Court further continued the trial date from June 2,

11   2020 to November 3, 2020, and found the interim period to be excluded

12   in computing the time within which the trial must commence, pursuant

13   to the Speedy Trial Act.      (Dkt. 177.)

14        8.     The Court further continued the trial date from November 3,

15   2020 to August 10, 2021, and found the interim period to be excluded

16   in computing the time within which the trial must commence, pursuant

17   to the Speedy Trial Act.      (Dkt. 207.)

18        9.     The Court previously ordered that any motions (excluding

19   motions in limine) be filed not later than June 24, 2021.           (Dkt.

20   207.)     The Court also ordered that any motions in limine be filed not

21   later than July 2, 2021, any oppositions to motions in limine not

22   later than July 12, 2021, and any replies in support of motions in

23   limine not later than July 19, 2021.        (Id.)

24        10.    On or about April 12, 2021, Marc A. Agnifilo and Teny R.

25   Geragos substituted in as counsel of record for defendant.            (Dkts.

26   217, 218.)

27        11.    Defendant is released on bond.       The parties estimate that

28   the trial in this matter will last approximately 10 days.

                                           3
     Case 2:18-cr-00331-GW Document 221 Filed 06/09/21 Page 4 of 7 Page ID #:2813



1         12.    By this stipulation, defendant moves to continue his trial

2    date from August 10, 2021 to May 10, 2022.         Defendant also moves to

3    continue (1) the status conference from August 2, 2021 to May 2, 2022

4    and (2) the motions cutoff (excluding motions in limine) from June

5    24, 2021 to March 24, 2022.      The parties further agree that motions

6    in limine shall be filed not later than April 4, 2022, oppositions to

7    motions in limine not later than April 11, 2022, and replies in

8    support of motions in limine not later than April 18, 2022.

9         13.    This is the seventh request for a continuance.

10        14.    Defendant requests the continuance based upon the following

11   facts, which the parties believe demonstrate good cause to support

12   the appropriate findings under the Speedy Trial Act:

13               a.   Counts One through Three charge defendant with Honest

14   Services Wire Fraud, in violation of 18 U.S.C. §§ 1343, 1346.            Counts

15   Four and Five charge defendant with Federal Program Bribery, in

16   violation of 18 U.S.C. § 666(a)(2).        Discovery is voluminous,

17   including up to one terabyte of audio and video recordings and

18   communications intercepted pursuant to two federal wiretap orders.

19   Additionally, over 85,000 pages of written discovery has been

20   produced.

21               b.   Defense counsel represent that additional time is

22   necessary to confer with defendant, conduct and complete an

23   independent investigation of the case, conduct and complete

24   additional legal research, review the discovery and potential

25   evidence in the case, and prepare for trial, including by

26   interviewing potential defense witnesses -- all of which has become

27   more difficult for defense counsel due to the health concerns

28   surrounding the COVID-19 outbreak.

                                           4
     Case 2:18-cr-00331-GW Document 221 Filed 06/09/21 Page 5 of 7 Page ID #:2814



1               c.    Defense counsel also is currently preparing for trial

2    in the following cases: (1) United States v. Ng, case no. 18-CR-

3    00538-MKB (E.D.N.Y.), which is a single-defendant Foreign Corrupt

4    Practices Act and money laundering trial expected to begin on January

5    17, 2022 and last approximately five weeks; and (2) United States v.

6    Khwaja, et al., case no. 18-CR-00607-JMA (E.D.N.Y.), which is a five-

7    defendant money laundering trial expected to begin on March 7, 2022

8    and last at least five weeks.       In addition, defense counsel just

9    completed a three-week trial in United States v. Moslem, et al., case

10   no. 19-CR-00547-CS (S.D.N.Y.), which was a two-defendant bank fraud,

11   identity theft, and conspiracy to obstruct the Internal Revenue

12   Service trial.

13              d.    Accordingly, defense counsel represent that failure to

14   grant the continuance would deny them reasonable time necessary for

15   effective preparation, taking into account the exercise of due

16   diligence.    Defendant believes that failure to grant the continuance

17   would deny him continuity of counsel and adequate representation.

18              e.    The government does not object to the continuance.

19              f.    The requested continuance is not based on congestion

20   of the Court’s calendar, lack of diligent preparation on the part of

21   the attorneys for the government or the defense, or failure on the

22   part of the attorneys for the government to obtain available

23   witnesses.

24        15.   For purposes of computing the date under the Speedy Trial

25   Act by which trial must commence, the parties agree that the time

26   period of August 10, 2021 to May 10, 2022, inclusive, should be

27   excluded pursuant to 18 U.S.C. §§ 3161(h)(7)(A), (h)(7)(B)(i), and

28   (h)(7)(B)(iv) because the delay results from a continuance granted by

                                           5
     Case 2:18-cr-00331-GW Document 221 Filed 06/09/21 Page 6 of 7 Page ID #:2815



1    the Court at defendant’s request, without government objection, on

2    the basis of the Court’s finding that: (i) the ends of justice served

3    by the continuance outweigh the best interest of the public and

4    defendant in a speedy trial; (ii) failure to grant the continuance

5    would be likely to make a continuation of the proceeding impossible,

6    or result in a miscarriage of justice; and (iii) failure to grant the

7    continuance would unreasonably deny defendant continuity of counsel

8    and would deny defense counsel the reasonable time necessary for

9    effective preparation, taking into account the exercise of due

10   diligence.

11        16.   Nothing in this stipulation shall preclude a finding that

12   other provisions of the Speedy Trial Act dictate that additional time

13   periods be excluded from the period within which trial must commence.

14   Moreover, the same provisions and/or other provisions of the Speedy

15   Trial Act may in the future authorize the exclusion of additional

16   time periods from the period within which trial must commence.

17        IT IS SO STIPULATED.

18    Dated: June 9, 2021                 Respectfully submitted,

19                                        TRACY L. WILKISON
                                          Acting United States Attorney
20
                                          SCOTT M. GARRINGER
21                                        Assistant United States Attorney
                                          Chief, Criminal Division
22

23

24                                        RUTH C. PINKEL
                                          LINDSEY GREER DOTSON
25                                        THOMAS F. RYBARCZYK
                                          Assistant United States Attorneys
26
                                          Attorneys for Plaintiff
27                                        UNITED STATES OF AMERICA

28

                                           6
Case 2:18-cr-00331-GW Document 221 Filed 06/09/21 Page 7 of 7 Page ID #:2816




                                              June 9, 2021
